We think the defendant, Minerals Separation, Limited, a British corporation, was not engaged in business in this state at the time of the service of the summons (Tauza v. Susquehanna CoalCo., 220 N.Y. 259; Holzer v. Dodge Bros., 233 N.Y. 216).
The facts on which this conclusion is founded have been fully stated in the opinion of the Special Term, and no useful purpose would be promoted if they were to be repeated here.
The order of the Appellate Division should be reversed, and that of the Special Term affirmed, with costs in the Appellate Division and in this court; the first question *Page 648 
certified should be answered in the negative; and it is unnecessary to answer the second question.
HISCOCK, Ch. J., HOGAN, CARDOZO, POUND, McLAUGHLIN, CRANE and ANDREWS, JJ., concur.
Order reversed, etc.